As filed with the Securities and Exchange Commission on May 23, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-06628 The Yacktman Funds, Inc. (Exact name of registrant as specified in charter) 6300 Bridgeport Parkway Building One, Suite 320 Austin, TX 78730 (Address of principal executive offices) (Zip code) Donald A. Yacktman c/o Yacktman Asset Management Co. 6300 Bridgeport Parkway Building One, Suite 320 Austin, TX 78730 (Name and address of agent for service) 512-767-6700 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:March 31, 2012 Item 1. Schedule of Investments. Schedule of Investments March 31, 2012 (Unaudited) The Yacktman Fund Number of Shares Value COMMON STOCKS - 86.70% Beverages - 12.59% Coca-Cola Co. PepsiCo, Inc. Capital Markets - 3.06% Bank of New York Mellon Corp. Goldman Sachs Group, Inc. Janus Capital Group, Inc. State Street Corp. Commercial Banks - 2.83% The Bancorp, Inc. (a) U.S. Bancorp Communications Equipment - 5.30% Cisco Systems, Inc. Research In Motion Ltd. (a) Computers & Peripherals - 1.63% Hewlett-Packard Co. Consumer Finance - 0.18% American Express Co. Diversified Consumer Services - 2.72% Apollo Group, Inc., Class A (a) H&R Block, Inc. Diversified Financial Services - 0.69% Bank of America Corp. Resource America, Inc., Class A Electronic Equipment, Instruments & Components - 1.14% Corning, Inc. Food & Staples Retailing - 4.35% Sysco Corp. Food Products - 0.41% Lancaster Colony Corp. Health Care Equipment & Supplies - 7.08% Becton, Dickinson & Co. C.R. Bard, Inc. Covidien Plc Medtronic, Inc. Stryker Corp. Health Care Providers & Services - 1.85% Patterson Companies, Inc. UnitedHealth Group, Inc. Household Products - 9.58% Clorox Co. Colgate-Palmolive Co. Procter & Gamble Co. Internet Software & Services - 0.61% eBay, Inc. (a) Media - 14.37% Comcast Corp., Class A Liberty Interactive Corp., Series A (a) News Corp., Class A Viacom, Inc., Class B Oil, Gas & Consumable Fuels - 3.49% ConocoPhillips Exxon Mobil Corp. Personal Products - 1.90% Avon Products, Inc. Pharmaceuticals - 5.40% Johnson & Johnson Pfizer, Inc. Semiconductor & Semiconductor Equipment - 0.86% Intel Corp. Software - 4.85% Microsoft Corp. Specialty Retail - 1.81% Staples, Inc. Wal-Mart Stores, Inc. TOTAL COMMON STOCKS (Cost $5,469,245,082) SHORT TERM INVESTMENTS - 13.03% Principal Amount Commercial Paper - 0.90% American Express Co. 0.003%, 04/02/2012 $ Demand Note - 0.00% U.S. Bancorp 0.00% U.S. Treasury Bills - 12.13% U.S. Treasury Bill 0.040%, 04/19/2012 0.010%, 04/26/2012 0.001%, 05/03/2012 0.003%, 05/17/2012 0.051%, 05/31/2012 0.058%, 06/21/2012 TOTAL SHORT TERM INVESTMENTS (Cost $983,614,077) Total Investments (Cost $6,452,859,159) - 99.73% Other Assets in Excess of Liabilities - 0.27% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. Plc Public Limited Company (a) Non-Income Producing The cost basis of investments for federal income tax purposes at March 31, 2012 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Valuation Measurements The Trust has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs, if any, during the period.In addition, these standards require expanded disclosure for each major category of assets.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund's net assets as of March 31, 2012 : THE YACKTMAN FUND Level 1 Level 2 Level 3 Total Common Stock* $ $
